Title: From Thomas Jefferson to a County Lieutenant, 8 November 1780
From: Jefferson, Thomas
To: Unknown



 Sir
 In Council Novo 8. 1780

Captain Patrick Lockhart being appointed to conduct the prisoners of war taken at Kings mountain in north Carolina to their place of destination, and your county lying in their route, he has received authority to call on you for such guard of your militia as he may find necessary for their safe custody and to continue with them such distance as he shall find expedient. The advanced season of the year and naked condition of the prisoners induce me to press you to have such guard ready at the time and place specified by him that not a moments delay may take place. You will of course give orders that your guard be properly armed.
I am Sir, Your mo. ob servt,

Th: Jefferson

 